Exhibit 10.15 Void after , 2015 Warrant No. H- This Warrant and any shares acquired upon the exercise of this Warrant have not been registered under the Securities Act of 1933.This Warrant and such shares may not be sold or transferred in the absence of such registration or an exemption therefrom under said Act.This Warrant and such shares may not be transferred except upon the conditions specified in this Warrant, and no transfer of this Warrant or such shares shall be valid or effective unless and until such conditions shall have been complied with. OHR PHARMACEUTICAL, INC. CLASS H REDEEMABLE PURCHASE WARRANT Ohr Pharmaceutical, Inc., a Delaware corporation (the “Company”), having its principal office at 1245 Brickyard Rd., #590, Salt Lake City, Utah84106, hereby certifies that, for value received, , or assigns, is entitled, subject to the terms set forth below, to purchase from the Company at any time on or from time to time after the Commencement Date (as defined below) and before 5:00 P.M., New York City time, on January , 2015, or as extended in accordance with the terms hereof (the “Expiration Date”), fully paid and non-assessable shares of Common Stock of the Company, at the initial Purchase Price per share (as defined below) of $0.55.The number and character of such shares of Common Stock and the Purchase Price per share Background.The Company agreed to issue warrants to purchase an aggregate of up to shares of Common Stock (subject to adjustment as provided herein) (the “Warrants”), as replacement warrants to investors exercising warrants in connection with the Class F Warrant Redemption letter dated December 16, 2009. As used herein the following terms, unless the context otherwise requires, have the following respective meanings: “Additional Assets” has the meaning set forth in Section 7. “Common Stock” shall mean stock of the Company of any class (however designated) whether now or hereafter authorized, which generally has the right to participate in the voting and in the distribution of earnings and assets of the Company without limit as to amount or percentage, which as of the date of this Warrant shall mean the Company’s Common Stock, no par value per share. “Company” includes the Company and any corporation which shall succeed to or assume the obligations of the Company hereunder. The term “corporation” shall include an association, joint stock company, business trust, limited liability company or other similar organization. 1 “Commencement Date” means the Original Issue Date. “Convertible Securities” means (i) options to purchase or rights to subscribe for Common Stock, (ii) securities by their terms convertible into or exchangeable for Common Stock or (iii) options to purchase or rights to subscribe for such convertible or exchangeable securities. “Exchange Act” means the Securities Exchange Act of 1934 as the same shall be in effect at the time. “Excluded Stock” shall mean (i) all shares of Common Stock issued or issuable to employees, directors or consultants pursuant to any equity compensation plan that is in effect on the date of this Warrant, (ii) all shares of Common Stock issued or issuable to employees or directors pursuant to any equity compensation plan approved by the stockholders of the Company after the date of this Warrant, (iii) all shares of Common Stock issued or issuable to employees, directors or consultants as bona fide compensation for business services rendered, not compensation for fundraising activities, (iv) all shares of Common Stock issued or issuable to bona fide leasing companies, strategic partners, or major lenders, (v) all shares of Common Stock issued or issuable as the purchase price in a bona fide acquisition or merger (including reasonable fees paid in connection therewith) or (vi) all Warrant Shares (as defined in the Subscription Agreement), Additional Warrants (as defined in the Subscription Agreement) and shares issued upon conversion or exercise of other Convertible Securities outstanding on the date hereof. “Fair Market Value” of assets or securities (other than Common Stock) shall mean the fair market value as reasonably determined by the Board of Directors of the Company in good faith in accordance with generally accepted accounting principles. “Holder” means any record owner of Warrants or Underlying Securities. “Market Price” at any date shall be deemed to be (i) if the principal trading market for such securities is The Nasdaq SmallCap Market or another exchange, the high reported sale price per share of Common Stock on the date immediately before the date of determination, (ii) if the principal market for the Common Stock is the over-the-counter market, the high reported sale price per share of Common Stock on the date immediately before the date of determination or, (iii) if the Common Stock is not quoted by such over-the-counter market, the average of the mean of the bid and asking prices per share on such trading day as set forth in the National Quotation Bureau sheet listing such securities for such day.Notwithstanding the foregoing, if there is no reported high sale price, as the case may be, reported on the trading day preceding the event requiring a determination of Market Price hereunder, then the Market Price shall be the average of the high bid and asked prices for such day; and if there is no reported high bid and asked prices, as the case may be, reported on the trading day preceding the event requiring a determination of Market Price hereunder, then the Market Price shall be determined in good faith by resolution of the Board of Directors of the Company, based on the best information available to it or in the event of a dispute of the determination of the Board of Directors of the Company provided in clause (b) above, by arbitration in accordance with the rules then standing of the American Arbitration Association, before a single arbitrator to be chosen by the Company and reasonably acceptable to a majority in interest of the holders of Warrants from a panel of persons qualified by education and training to pass on the matter to be decided. 2 “Merger” has the meaning set forth in the Subscription Agreement. “New Purchase Price” has the meaning set forth in Section 7. “Offering” has the meaning set forth in the Background of this Warrant. “Options” means rights, warrants or options to subscribe for, purchase or otherwise acquire
